





SUBLEASE

THIS SUBLEASE (“Sublease”) dated as of October 1, 2006 is made by and between
CorCell, Inc., a Delaware corporation with an address at 1717 Arch Street, Suite
1410, Philadelphia, Pennsylvania 19103 (“Sublandlord”) and Cord Blood America,
Inc., a Florida corporation with an address at 9000 Sunset Boulevard, Suite 400,
Los Angeles, California 90069 (“Subtenant”).

BACKGROUND

WHEREAS, by a Agreement of sublease dated as of _______, 2005, a copy of which
is attached hereto and incorporated herein as Exhibit “A” (as the same may be
amended, restated or supplemented from time to time, the “Primary Sublease”),
Sublandlord leased from Verizon Communications Inc., a Delaware corporation, and
Verizon Services Corp., a Delaware corporation (“Primary Sublandlord”), 14,968
rentable square feet on the fourteenth floor (the “Primary Subleased Premises”)
in the building located at 1717 Arch Street, Philadelphia, Pennsylvania (the
“Building”);

WHEREAS, the Primary Sublease is subject and subordinate to that certain lease
under which Primary Sublandlord occupied all or a portion of the Building
(“Master Lease” attached hereto as Exhibit “B”), and lessor referred to in the
Master Lease and its successors in interest thereunder being herein called the
“Landlord”; and

WHEREAS, Subtenant intends to sublease from Sublandlord a portion of the Primary
Subleased Premises consisting of a minimum of 4,000 rentable square feet and a
maximum of 6,000 rentable square feet in the Building, as more particularly
described and shown on Exhibit “C” attached hereto and made a part hereof (the
“Subleased Premises”), upon the terms and conditions set forth in this Sublease.

WHEREAS, this Sublease is to be delivered in connection with the execution of an
Asset Purchase Agreement (“APA”) between Sublandlord and Subtenant dated as of
September 22, 2006.

WHEREAS, pursuant to the APA, Sublandlord and Subtenant shall execute and
deliver an Existing Sample Agreement (“ESA”).

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual agreements hereinafter set forth, and intending to be legally bound,
Sublandlord and Subtenant agree as follows:

1.

Definitions/Background

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Primary Sublease. The Background of this Sublease is
incorporated herein as if set forth in full.

2.

Subleased Premises





page 1 of 23




--------------------------------------------------------------------------------







a.

Sublandlord hereby subleases to Subtenant, on the terms and conditions set forth
in this Sublease, the Subleased Premises.  Sublandlord shall deliver the
Subleased Premises to Subtenant on the Sublease Commencement Date (as
hereinafter defined) in broom clean condition but otherwise in such “AS IS”
condition as exists as of the date of this Sublease, free of all occupants other
than Subtenant.  Subtenant acknowledges that Sublandlord has made no
representations or warranties concerning the Subleased Premises or the Building
or their fitness for Subtenant’s purposes, except as otherwise expressly set
forth in this Sublease.  The taking of possession of the Subleased Premises
shall be deemed Subtenant’s acknowledgement that the same have been delivered in
the condition required hereunder.

b.

For purposes of this Sublease, the rentable square footage of the Subleased
Premises is deemed to be a 5,000 square feet.  Subtenant acknowledges that the
sole purpose of any plan(s) attached to the Sublease is to identify the location
of the area shown on such plan(s) in the Building.  Sublandlord makes no
representation and warranty as to the usable or rentable square footage of the
Subleased Premises or any other area of the Building.

3.

Sublease Term

a.

This Sublease shall commence on the earlier of (i) October 1, 2006; or (ii)
Sublandlord’s receipt of the Prime Landlord’s consent to this Sublease  (the
“Sublease Commencement Date”).

b.

This Sublease shall continue until the earlier of (i) Sublandlord and Subtenant
fail to close on the ESA; or (ii) September 30, 2007 (the “Sublease Term”).

c.

Unless terminated pursuant to any provision in this Sublease, the Sublease shall
be renewable annually, unless Sublandlord or Subtenant provides written notice
of termination no later than sixty (60) days prior to the expiration of this
Sublease Term (as the same may be extended), unless terminated prior to such
date pursuant to the terms hereof or pursuant to law.  Under no condition may
the renewals under this Sublease extend beyond July 31, 2012.

d.

Notwithstanding subsections 3(b-c), at anytime on at least one-hundred and
twenty (120) days prior written notice, the Sublease may be terminated by the
Sublandlord, and Subtenant shall vacate such office space.

e.

The Sublease shall automatically terminate at any time that the Primary Sublease
terminates for any reason.  The Sublandlord shall have no obligation to maintain
the Primary Sublease for any specific period of time.

f.

Upon any termination pursuant to Sections 3(d) or (e) above, Sublandlord shall
refund to Subtenant any amounts paid in advance by Subtenant in respect of any
period after the date of termination.

g.

Within thirty (30) days after the Sublease Commencement Date and upon request of
Sublandlord, Sublandlord and Subtenant shall jointly execute a written
declaration specifying the actual Sublease Commencement Date.





page 2 of 23




--------------------------------------------------------------------------------







4.

Rent  

a.

No Rent, Monthly Base Rent, Additional Rent or otherwise, shall be paid under
this Sublease until the earlier of six moths from the date hereof or the date
that Sublandlord and Subtenant close on the ESA (“ESA Closing Date”).

b.

Notwithstanding the foregoing, Sublandlord and Subtenant agree that in the event
that Sublandlord and Subtenant close on the ESA, Subtenant shall pay to
Sublandlord a percentage, as calculated in subsection 4(c) below, of the Monthly
Rent set forth in Schedule “1” of this Sublease (the “Monthly Base Rent”), and
beginning on the ESA Closing Date.  Within thirty (30) days after the Sublease
Commencement Date the exact amount of Monthly Base Rent shall be confirmed in
writing by Sublandlord and Subtenant.

c.

The Monthly Base Rent to be paid by Subtenant is equal to the applicable Monthly
Rent set forth on Schedule “1” multiplied by the number of agreed upon rentable
square feet in Section 2(b) and divided by 14,968 square feet.

d.

The Monthly Base Rent without deduction, offset, notice, or demand, shall be
paid at Sublandlord’s office address above, or at such other place as
Sublandlord shall designate from time to time by notice to Subtenant.  Monthly
Base Rent shall be paid for each calendar month occurring during the Sublease
Term in advance five (5) days prior to the first day of the calendar month to
which such Monthly Base Rent is attributable. Subtenant shall pay Monthly Base
Rent for the first month of the Sublease Term upon closing of the ESA.  In the
event that the ESA Closing Date is not the first day of a calendar month, then
the Monthly Base Rent shall be pro rated at the beginning or end of the Sublease
Term, based upon the actual number of days in the month.

e.

Rent pursuant to all renewals under this Sublease are calculated in accordance
with subsections 4(a-c).

f.

All charges, costs, expenses and sums required to be paid or borne by Subtenant
under this Sublease in addition to Monthly Base Rent shall be deemed “Additional
Rent”, and Monthly Base Rent and Additional Rent shall hereinafter collectively
be referred to as “Rent”.  At any time under this Sublease when Subtenant is
required to pay Monthly Base Rent, Subtenant shall also pay Additional Rent.
 Subtenant’s covenant to pay Rent shall be independent of every other covenant
in this Sublease.

g.

Such items of Additional Rent include, but are not limited to, the following:

i.

Subtenant’s Proportionate Share (as hereinafter defined) of the Operating
Expenses payable in accordance with Exhibit B of the Primary Sublease, subject,
however, to the conditions of subsection 4(f) of this Sublease.

ii.

Subtenant’s Proportionate Share of the Real Estate Taxes payable in accordance
with Section 6 of the Primary Sublease.





page 3 of 23




--------------------------------------------------------------------------------







iii.

The cost of all utilities, including, without limitation, electricity consumed
by Subtenant in the Subleased Premises will be paid, at Sublandlord’s
discretion, either: (a) by separate metered use, if Sublandlord elects to
implement such meters; or (b) by Proportionate Share of the utilities cost.

iv.

Any costs or expenses for goods, services or utilities in excess of those to
which Sublandlord is entitled to require from Primary Sublandlord pursuant to
the Primary Sublease.

v.

Any sums which Subtenant becomes obligated to pay as a result of Subtenant’s
failure to comply with any of the terms and provisions of this Sublease.

vi.

Taxes, if any, imposed upon or attributable to Subtenant’s personal property
located in or about the Subleased Premises or any leasehold improvements
installed in the Subleased Premises.

vii.

Any and all Use and Occupancy Taxes applicable to Subtenant.

h.

If any portion of the Monthly Base Rent, Additional Rent or any other sum
payable to Sublandlord hereunder shall be past due and unpaid for more than ten
(10) days, it shall thereafter bear interest at a rate equal to three percent
(3%) per annum greater than the prevailing prime rate of interest as published
in The Wall Street Journal (Eastern Edition) from time to time (“Default Rate”),
as the same may change from time to time, from the due date until the date of
payment thereof by Subtenant, provided, however, that nothing herein contained
shall be construed or implemented in such a manner as to allow Sublandlord to
charge or receive interest in excess of the maximum legal rate then allowed by
law.

i.

For the purposes of this Sublease, “Subtenant’s Proportionate Share” shall be, a
percentage equal to the number of agreed upon rentable square feet in Section 2
divided by 14,968 square feet and multiplied by one-hundred (100).  The
Subtenant’s Proportionate Share shall be confirmed in writing by Sublandlord and
Subtenant within thirty (30) days after the Sublease Commencement Date.

5.

Permitted Use

Subtenant may use the Subleased Premises only for general office purposes and
for no other purpose, without the prior written consent of the Primary
Sublandlord and Sublandlord (whose consents shall be granted, withheld or
conditioned in their sole and absolute discretion), and only to the extent
permitted by all laws governing or affecting the use of the Subleased Premises.
 Subtenant shall not use or permit any use of the Subleased Premises which
creates any safety or environmental hazard, or which would: (i) be dangerous to
the Subleased Premises, the Building or other subtenants or tenants, or (ii) be
reasonably disturbing to other subtenants or tenants of the Building, or (iii)
cause any increase in the premium cost for any insurance which Sublandlord may
then have in effect with respect to the Building generally.

6.

Insurance





page 4 of 23




--------------------------------------------------------------------------------







a.

At all times during the Sublease Term, Subtenant shall maintain insurance of
such types, in such policies, with such endorsements and coverages, in such
amounts as are set forth in the Primary Sublease Section 21.  All insurance
policies shall name Primary Sublandlord, Primary Sublandlord’s managing agent,
Primary Sublandlord’s property manager, if any, Sublandlord and Sublandlord’s
managing agent as additional insured and loss payees and shall contain an
endorsement that such policies may not be modified or cancelled without at least
thirty (30) days prior written notice to Primary Sublandlord, Primary
Sublandlord’s property manager, if any, and Sublandlord.  Any increase in
insurance costs incurred by Primary Sublandlord or Sublandlord as a result of
Subtenant’s use of the Subleased Premises shall be paid by Subtenant.  Subtenant
shall promptly pay all insurance premiums and shall provide Sublandlord with
policies or certificates acceptable to Sublandlord and Primary Sublandlord
evidencing such insurance upon Subtenant’s execution of this Sublease.

b.

In the event that Subtenant sustains a loss by reason of fire or other casualty
which is covered by its property insurance policy (or would have been covered
had Subtenant carried the insurance required hereunder), and regardless of
whether such fire or other casualty is caused in whole or in part by the acts or
omissions of Sublandlord or Primary Sublandlord or their respective agents,
servants, employees or invitees, then Subtenant shall look first to the coverage
provided by Subtenant’s insurance proceeds, and Subtenant shall have no right of
action against Sublandlord, Primary Sublandlord, or their respective agents,
servants, employees or invitees, and no third party shall have any right by way
of assignment, subrogation or otherwise against the party causing such loss;
provided, however the foregoing release of claims shall only apply to the extent
of insurance proceeds actually collected by such party (unless such party failed
to maintain the coverage required hereunder in which event it shall be deemed to
have recovered the entire policy amount required hereunder).  In the event that
Sublandlord sustains a loss by reason of fire or other casualty which is covered
by its property insurance policy and regardless of whether such fire or other
casualty is caused in whole or in part by the acts or omissions of Subtenant or
its agents, servants, employees or invitees, then Sublandlord agrees to look
first to the coverage provided by Sublandlord’s insurance proceeds, and
Sublandlord shall have no right of actions against Subtenant or its agents,
servants, employees or invitees, and no third party shall have any right by way
of assignment, subrogation or otherwise against Subtenant; provided, however the
foregoing release of claims shall only apply to the extent of insurance proceeds
actually collected by Sublandlord.  The parties hereto agree that each of its
policies of property insurance shall include a waiver of subrogation to
effectuate the provisions of this provision.  In the event of Casualty Damage
not covered by this Section 6, the Sublease will be governed by Section 20 of
the Primary Sublease.

7.

Intentionally Omitted.

8.

Assignment And Subletting

a.

Subtenant shall not assign this Sublease or otherwise sublet all or any part of
the Subleased Premises or transfer Subtenant’s interest in this Sublease without
the prior written consents of Sublandlord and Primary Sublandlord, whose
consents shall be granted, withheld or conditioned in their sole and absolute
discretion.  Any assignment or sublet must additionally comply with the
requirements of Section 23 of the Primary Sublease.





page 5 of 23




--------------------------------------------------------------------------------







b.

The following actions shall constitute an assignment or sublease contemplated by
Section 8(a) of this section (each, a “Transfer”):  (i) any assignment,
mortgage, pledge, hypothecation or other transfer of this Sublease; (ii) any
sublease, concessions, license or occupancy agreement with respect to all or any
portion of the Subleased Premises; (iii) if Subtenant or any of its successors
or assigns is a corporation, limited liability company or partnership, any sale,
pledge or other transfer of all or a majority of the capital stock, membership
interests or partnership interests, as applicable, of Subtenant or any such
successor or assign (unless such stock is publicly traded on a recognized
security exchange or over the counter market), any merger, consolidation or
reorganization of or into Subtenant or any such successor or assign, and any
sale of all or substantially all of the assets of Subtenant or such successor or
assign.

c.

Any attempt by Subtenant to assign, sublet or transfer its rights in the
Subleased Premises without the prior written consent of Sublandlord and Primary
Sublandlord shall be void, and at Sublandlord’s option, shall constitute a
default by Subtenant entitling Sublandlord to exercise all rights and remedies
permitted hereunder without need for any notice and cure period.  No permitted
assignment, transfer, encumbrance or subletting shall relieve Subtenant from
Subtenant’s obligations and agreements hereunder and Subtenant shall continue to
be liable as a principal and not as a guarantor or surety to the same extent as
though no assignment, transfer, encumbrance or subletting had been made.

d.

Notwithstanding any assignment of this Sublease or any sublet of all or a
portion of the Subleased Premises by the Subtenant, the Subtenant and any
guarantor of Subtenant’s obligations shall remain liable for all obligations
under this Sublease.

e.

If, for any Transfer, the monthly base rent and additional rent to be paid by
the transferee under such Transfer exceeds the Monthly Base Rent payable to the
Sublandlord hereunder, then the amount of such excess (“Sublease Profit”) shall
be paid by the Subtenant to the Sublandlord and Primary Sublandlord, as they
shall so determine, within ten (10) business days following receipt thereof by
Subtenant, as and when collected.  In addition, if the Subtenant receives from
any transferee, either directly or indirectly, any consideration other than base
rent or additional rent for such Transfer, whether in the form of cash, goods,
services or otherwise, the Subtenant shall forthwith pay to the Sublandlord and
Primary Sublandlord, as they shall so determine, an amount equivalent to such
consideration.

f.

Subtenant shall not encumber or mortgage its interest under this Sublease or its
interest in the Subleased Premises.

9.

Provision Of Services

a.

No services are currently included in Monthly Base Rent or Operating Expenses
except for any provided by Primary Sublandlord to Sublandlord under the Primary
Sublease.  If Sublandlord furnishes the Subleased Premises or Subtenant with any
additional services upon written request of Subtenant, then Sublandlord shall
have the right to charge Subtenant a reasonable charge therefore, and Subtenant
shall pay the additional charge within ten (10) days of billing by Sublandlord.





page 6 of 23




--------------------------------------------------------------------------------







b.

Sublandlord shall cause Primary Sublandlord to furnish the services set forth in
Section 10 of the Primary Sublease, subject to reasonable rules and regulations
from time to time. Subtenant understands that Primary Sublandlord may impose a
reasonable direct charge and establish reasonable rules and regulations for such
services. Such charges shall be payable by Subtenant directly to Primary
Sublandlord on the next rent payment date after submission of an invoice
therefore. Failure to make such payment to Primary Sublandlord when due shall be
a default under this Sublease and Primary Sublandlord shall have the right to
refuse to provide further services to the Subleased Premises, in addition to the
right to litigate directly with Subtenant to recover such unpaid amounts.

c.

Neither Sublandlord nor Primary Sublandlord shall be liable for damages or
otherwise for failure, stoppage or interruption of any services or utilities or
unavailability of access to the Subleased Premises, nor shall the same be
construed either as an eviction of Subtenant, or result in an abatement of Rent
when such failure is caused by accidents, emergencies, strikes or the making of
repairs or changes which Sublandlord is required by this Sublease, by law, or in
good faith deems advisable to make or by reason of difficulty in securing proper
supplies of fuel, steam, water electricity, labor or supplies, or by reason of
any cause beyond Sublandlord’s and Primary Sublandlord’s reasonable control,
including, without limitation, mechanical failure and governmental restrictions
on the use of materials or the use of any of the Building’s systems.  All
repairs necessary to maintain the plumbing, heating, ventilation,
air-conditioning, electric systems, external windows and floors (excluding
carpeting and floor coverings) will be performed in accordance with Section 12
of the Primary Sublease.

d.

Notwithstanding anything contained in this Sublease to the contrary, if (i) an
interruption or curtailment, suspension or stoppage of an Essential Service (as
said term is hereinafter defined) shall occur not as a result of Subtenant’s
negligence or willful misconduct (any such interruption of an Essential Service
being hereinafter referred to as a “Service Interruption”), an (ii) such service
interruption continues for more than ten (10) business days, and (iii) as a
result of such service interruption, the conduct of Subtenant’s normal
operations in the Subleased Premises are materially and adversely affected, then
there shall be an abatement of one day’s Fixed Rent and Subtenant’s
Proportionate Share of operating Expenses for each day during which such Service
interruption continues after such ten (10) business day period; provided,
however, that if any part of the Subleased Premises is reasonably useable for
Subtenant’s normal business operations or if Subtenant conducts all or any part
of it's operations in any potion of the Subleased Premises notwithstanding such
Service interruption, then the amount of each daily abatement of Fixed Rent and
Subtenant’s proportionate share of operating Expenses shall only be
proportionate to the nature and extent of the interruption of Subtenant’s normal
operations or ability to use the Subleased Premises.

e.

For purposes hereof, the term “Essential Services” shall mean the following
services:  elevator service, access to the Subleased Premises, HVAC services,
water and sewer/septic service and electricity.

10.

Rules and Regulations





page 7 of 23




--------------------------------------------------------------------------------







Subtenant covenants and agrees that Subtenant, its servants, employees, agents,
invitees, licensees and other visitors shall observe faithfully, and comply
strictly with, the Rules and Regulations contained in Section 17 and Exhibit D
of the Primary Sublease.

11.

Condition Of Premises; Trade Fixtures

a.

Subtenant, at Subtenant’s sole cost and expense, shall keep the Subleased
Premises in good operating order and condition and make such repairs,
replacements or maintenance during the Sublease Term so that the Subleased
Premises shall be kept in good operating order and condition.  Subtenant shall
otherwise comply with the requirements of the Primary Sublease. Sublandlord,
Primary Sublandlord and Landlord shall have the right to enter the Subleased
Premises in accordance with Section 14 of the Primary Sublease.

b.

Sublandlord and Primary Landlord shall not be responsible for the loss of or
damage to property, or injury to persons, occurring in or about the Subleased
Premises, by reason of any existing or future condition, defect, matter or thing
in the Subleased Premises or the Building or the property of which the Building
is a part, or for the acts, omissions or negligence of other persons or tenant,
in and about the Building or the property of which the Building is a part.

c.

Subtenant shall have the right to furnish and install any trade fixtures that
are necessary for the conduct of its business; provided, however, that at the
termination of this Sublease, Subtenant shall remove such trade fixtures and
restore the Subleased Premises at Subtenant's sole cost to the state and
condition in which they existed on the Sublease Commencement Date, ordinary wear
and tear excepted.  If Subtenant fails to comply with the provisions of this
section, Sublandlord may, but shall not be obligated to, make such repairs or
restoration, and the reasonable cost thereof shall be Additional Rent payable by
Subtenant on demand.  All trade fixtures shall be and remain the property of
Subtenant, provided that any such trade fixtures remaining on the Subleased
Premises after the expiration or termination of the Sublease Term shall be
deemed abandoned by Subtenant and shall, at Sublandlord's option, become the
property of Sublandlord without payment therefore.

12.

Alterations And Improvements

a.

Sublandlord shall have no obligation to make any alterations or improvements to
the Subleased Premises for Subtenant's use or occupancy thereof. Notwithstanding
any provisions of the Primary Sublease to the contrary, Subtenant shall not make
any alterations, additions or improvements (collectively, “Subtenant
Improvements”) in the Subleased Premises without in each instance obtaining the
prior written consent of both Primary Sublandlord and Sublandlord, which consent
such parties may grant, withhold or condition in their respective sole and
absolute discretion.  Any approved Subtenant Improvements must be completed in
accordance with plans and specifications previously approved by Sublandlord and
Primary Sublandlord.

b.

If Subtenant performs Subtenant Improvements without obtaining the prior written
consent of both Primary Sublandlord and Sublandlord, Sublandlord (or Primary
Sublandlord) may remove the Subtenant Improvements, restore the Subleased
Premises and





page 8 of 23




--------------------------------------------------------------------------------







repair any damage arising from such removal or restoration, and Subtenant shall
be liable for all costs and expenses incurred in the performance of such
removal, repairs or restoration.   If Sublandlord and Primary Sublandlord
consent to any Subtenant Improvements, Subtenant shall perform and complete
Subtenant Improvements at its expense, in compliance with applicable laws and
the Primary Sublease, and, upon installation, the Subtenant Improvements shall
be the property of the Sublandlord.

c.

At Sublandlord's option, Subtenant shall remove the Subtenant Improvements prior
to the end of the Sublease Term and shall restore the Subleased Premises to
their condition as of the Sublease Commencement Date.  If Sublandlord requires
such removal and restoration and Subtenant fails to comply with such
requirement, Sublandlord may, but shall not be obligated to, undertake such
removal and restoration and Subtenant shall be liable to Sublandlord for all
costs and expenses incurred by the Sublandlord in connection therewith.

d.

If the Sublandlord is required by the Prime Landlord to carry out any
restorations or other work on the Subleased Premises pursuant to the
Sublandlord’s obligations to the Primary Sublandlord under the Primary Sublease,
the Subtenant shall permit same to be performed without being entitled to any
reduction in rental or other compensation. Sublandlord shall complete all such
work in a manner so as to not unreasonably interfere with the use and occupancy
of the Subleased Premises by Subtenant.

13.

Quiet Enjoyment.  Subtenant, upon paying the Rent and upon observing, keeping
and performing all covenants, agreements and conditions of this Sublease on
Subtenant’s part to be observed, kept and performed, shall quietly have and
enjoy the Subleased Premises throughout the Sublease Term without hindrance or
molestation by Sublandlord or by anyone claiming by, through or under
Sublandlord, subject to the provisions of Section 15 below.

14.

Indemnity

Subtenant on behalf of itself and its permitted assigns and successors
(collectively, the “Indemnifying Parties”) shall defend, indemnify, save and
hold harmless Sublandlord, Primary Sublandlord, Landlord and their respective
mortgagees, agents, employees, officers, directors, shareholders, partners,
personal representatives, executors, administrators, successors and assigns
(collectively, the “Indemnified Parties”) from and against all liabilities,
obligations, damages, penalties, claims, causes of action, costs, charges and
expenses, including attorneys’ fees, court costs, administrative costs, and
costs of appeals which may be imposed upon or incurred by or asserted by reason
of any of the following which shall occur during the Sublease Term, or during
any period of time prior to the Sublease Commencement Date when Subtenant may
have been given access to or possession of all or any portion of the Subleased
Premises: (a) any work or act done in, on or about the Subleased Premises or the
Building or any part thereof at the direction of Subtenant, its agents,
contractors, employees, licensees or invitees; (b) any negligence or other
wrongful act or omission on the part of Subtenant or any of its agents,
contractors, employees, licensees or invitees; (c) any accident, injury or
damage to any persons or property occurring in or about the Subleased Premises
or any part thereof or any accident, injury or damage to Subtenant, its agents,
contractors, employees, invitees or licensees, unless caused by the gross
negligence or willful misconduct of Sublandlord, Primary Sublandlord, Landlord,
or their respective employees, contractors agents, invitees or licensees; and
(d) any





page 9 of 23




--------------------------------------------------------------------------------







failure on the part of Subtenant to perform or comply with any of the covenants,
agreements, terms, provisions, conditions representations, warranties or
limitations contained in this Sublease on its part to be performed or complied
with; or (e) a default under the Primary Sublease caused by Subtenant, its
agents, contractors, employees, subtenants, licensees.

15.

Primary Sublease and Master Lease

a.

Subtenant acknowledges that the Sublandlord does not own fee title to the
Subleased Premises, but is a tenant under the Primary Sublease. Accordingly,
this Sublease constitutes a sublease.  Subtenant agrees to be bound by all of
the provisions of the Primary Sublease and the Master Lease in accordance with
the provisions set forth in Section 22 of the Primary Sublease.  Whenever under
the Primary Sublease or Master Lease the consent of the Primary Sublandlord or
Landlord is required, as to Subtenant the prior written consent of Sublandlord
also shall be required.  Wherever in the Primary Sublease, Primary Sublandlord
or Landlord has rights enforceable against Sublandlord, Sublandlord shall have
the same rights enforceable against Subtenant, independent of Primary
Sublandlord's or Landlord’s rights and enforceable whether or not Primary
Sublandlord or Landlord is asserting the same.  Sublandlord shall remain bound
by all of the provisions of the Primary Sublease and Master Lease
notwithstanding the subleasing of the Subleased Premises.  Subtenant
acknowledges receipt of a true, correct and complete copy of the Primary
Sublease and Master Lease attached hereto as Exhibits “A” and “B”.

b.

Notwithstanding any other provision of this Sublease, Sublandlord, as
sublandlord under this Sublease, shall have the benefit of all rights, waivers,
remedies and limitations of liability enjoyed by Primary Sublandlord, as the
landlord under the Primary Sublease, but (i) Sublandlord shall have no
obligation under this Sublease to perform the obligations of Primary
Sublandlord, as landlord under the Primary Sublease, including without
limitation any obligation to provide services or maintain insurance; (ii)
Sublandlord shall not be bound by any representations or warranties of the
Primary Sublandlord under the Primary Sublease; (iii) in any instance where the
consent of Primary Sublandlord is required under the terms of the Primary
Sublease, the consent of Sublandlord and Primary Sublandlord shall be required;
and (iv) Sublandlord shall not be liable to Subtenant for any failure or delay
in Primary Sublandlord’s performance of its obligations, as landlord under the
Primary Sublease.  Upon request of Subtenant, Sublandlord shall, at Subtenant’s
expense, use reasonable efforts to cause Primary Sublandlord to perform its
obligations under the Primary Sublease.

c.

Upon the default by Subtenant in the full and timely payment and performance of
its obligations under the Sublease, Sublandlord may exercise any and all rights
and remedies granted to Primary Sublandlord by the Primary Sublease with respect
to default by the Tenant or Lessee under the Primary Sublease. In the event that
Subtenant breaches any of the terms, conditions or covenants of this Sublease or
of the Primary Sublease and fails to remedy such breach within ten (10) days
after written notice, Sublandlord shall have the right, but not the obligation,
to cure such breach and charge Subtenant for the costs incurred thereby, which
costs Subtenant shall pay to Sublandlord upon demand.  Subtenant shall not
commit or suffer any act or omission that will violate any of the provisions of
the Primary Sublease or cause a default under the Primary Sublease.  If the
Primary Sublease terminates for any reason, this Sublease shall terminate and
the parties shall be relieved of any further liability or obligation under this





page 10 of 23




--------------------------------------------------------------------------------







Sublease; provided, however, that Subtenant shall pay to Sublandlord all sums
due and accrued under this Sublease as of the date of termination.

d.

Notwithstanding any contrary provision of this Sublease, (i) in any instances
where Landlord, as landlord under the Master Lease, has a certain period of time
in which to notify Primary Sublandlord, as tenant under the Master Lease,
whether Landlord will or will not take any particular action, Sublandlord, as
landlord under this Sublease, shall have an additional ten (10) day period after
receiving such notice in which to notify Subtenant, (ii) in any instance where
Sublandlord, as tenant under the Primary Sublease, has a certain period of time
in which to notify Primary Sublandlord as landlord under the Master Lease,
whether Sublandlord will or will not take any particular action, Subtenant, as
tenant under this Sublease, must notify Sublandlord, as landlord under this
Sublease, at least five (5) days before the end of such period, but in no event
shall Subtenant have a period of less than five (5) days in which so to notify
Sublandlord unless the relevant period under the Primary Sublease is five (5)
days or less, in which case the period under this Sublease shall be two (2) days
less than the period provided to Sublandlord under the Primary Sublease, and
(iii) in any instance where a specific grace period is granted to Sublandlord,
as tenant under the Primary Sublease, before Sublandlord is considered in
default under the Primary Sublease, Subtenant, as tenant under this Sublease,
shall be deemed to have a grace period which is ten (10) days less than
Sublandlord before Subtenant is considered in default under this Sublease, but
in no event shall any grace period be reduced to less than five (5) days unless
the relevant period under the Primary Sublease is six (6) days or less, in which
case the period under this Sublease shall be two (2) days less than the period
provided to Sublandlord under the Primary Sublease.  In no event shall Landlord,
Primary Sublandlord, or Sublandlord be liable for any consequential damages
suffered by Subtenant in connection with any breach of this Sublease or
otherwise.

16.

Subordination

This Sublease is subject and is hereby subordinated to the Primary Sublease, all
present and future mortgages of the Subleased Premises, and all other
encumbrances affecting the Subleased Premises or the property or Building of
which the Subleased Premises are a part. Subtenant agrees to execute, at no
expense to either Sublandlord or Primary Sublandlord, any instrument which may
be deemed necessary or desirable by Sublandlord or Primary Sublandlord to
further effect the subordination of this Sublease to any such mortgage or
encumbrance.

17.

Casualty and Condemnation

In the event of any damage or destruction of the Subleased Premises or the
Building, or the taking of all or any portion thereof by eminent domain, the
Subtenant shall be bound by the decisions of Sublandlord, Primary Sublandlord
and Landlord made pursuant to the Master Lease and Primary Sublease.

18.

Holding Over

In the event that Subtenant shall remain in the Subleased Premises after the
expiration of the Sublease Term, such holding over shall not constitute a
renewal or extension of this Sublease. Sublandlord may, at its option, elect to
treat Subtenant as one who has not removed at





page 11 of 23




--------------------------------------------------------------------------------







the end of its term, and thereupon be entitled to all the remedies against the
Subtenant provided by law or in equity in that situation, and shall be entitled
to receive and collect from the Subtenant as liquidated damages a sum equal to
one and one half times (150%) the amount of rent (the “Increased Rate”) which
would have been payable for the period of such holding over at the rate herein
provided if this Sublease had been extended for such period, or Sublandlord may
elect, at its option, to construe such holding over as a tenancy from
month-to-month, subject to all the terms and conditions of this Sublease, except
as to duration thereof, and in that event Subtenant shall pay monthly rent in
advance at the Increased Rate.

19.

Brokers

Subtenant represents and warrants to Sublandlord that Subtenant has had no
dealings, negotiations or consultations with respect to the Subleased Premises
or this transaction with any broker or finder and that no broker or finder
called the Subleased Premises to Subtenant, to have induced Subtenant to lease
the Subleased Premises or to have taken part in any dealings, negotiations or
consultations with respect to Subleased Premises or this Sublease, Subtenant
will be responsible for and shall indemnify and hold Sublandlord harmless from
and against all costs, fees (including, without limitation, attorney's fees),
expenses, liabilities and claims incurred or suffered by Sublandlord as a result
thereof.

20.

Sublandlord Liability

Notwithstanding anything set forth herein to the contrary, neither Sublandlord
nor any shareholder, member, officer, director or partner of Sublandlord shall
have any personal liability in connection with its obligations under this
Sublease, and Subtenant agrees to look solely to Sublandlord’s interest in the
Subleased Premises to enforce any claim it may have against Sublandlord.

21.

Default by Subtenant.

The occurrence of any of the following shall be considered a Event of Default
hereunder (“Event of Default”):

a.

Subtenant does not pay in full any installment of Rent or any other charge or
payment whether or not herein included as Rent when due;

b.

Subtenant uses or occupies the Subleased Premises otherwise than as permitted by
Section 5 of this Sublease;

c.

Subtenant violates or fails to perform or otherwise breaks any covenant,
agreement or condition herein contained or any other obligation of Subtenant to
Sublandlord and Subtenant fails to cure such default within twenty (20) days
after written notice from Sublandlord (or such lesser cure period as may be
applicable with respect to such violation pursuant to the Primary Sublease or
Master Lease);

d.

Tenant vacates or abandons the Subleased Premises,





page 12 of 23




--------------------------------------------------------------------------------







e.

Subtenant removes or attempts to remove Subtenant’s property from the Subleased
Premises other than in the ordinary course of business without first having
sought and received Sublandlord’s permission whose permission shall not be
unreasonably withheld, conditioned or delayed and having first paid to
Sublandlord in full all Rent and any other charges that may have become due;
provided however, that so long as Subtenant is current in its current and future
obligations to pay Rent and other charges that may be due, such removal or
attempt to remove shall not constitute a default;

f.

Subtenant enters into any assignment or sub-sublease transaction with respect to
the Subleased Premises or this Sublease,

g.

Subtenant commits an act of bankruptcy or files a petition or commences any
proceeding under any bankruptcy or insolvency law;

h.

A petition is filed or any proceeding is commenced against Subtenant under any
bankruptcy or insolvency law and such petition or proceeding is not dismissed
within sixty (60) days;

i.

Subtenant is adjudicated a bankrupt;

j.

Subtenant by any act indicates its consent to, approval of or acquiescence in,
or a court approves, a petition filed or proceeding commenced against Subtenant
under any bankruptcy or insolvency law;

k.

A receiver or other official is appointed for Subtenant or for a substantial
part of Subtenant’s assets or for Subtenant’s interests in this Sublease;

l.

Any attachment or execution against a substantial part of Subtenant’s assets or
of Subtenant’s interest in this Sublease remains unstayed or undismissed for a
period of more than thirty (30) days;

m.

A substantial part of Subtenant’s assets or of Subtenant’s interest in this
Sublease is taken by legal process in any action against Subtenant; or

n.

Any of the foregoing occur as to any guarantor or surety of Subtenant’s
performance under this Sublease, or such guarantor or surety defaults on any
provision under its guaranty or suretyship agreement.

22.

Remedies

If an Event of Default has occurred and is continuing, then Sublandlord shall be
entitled to exercise any and/or all remedies against Subtenant as are described
in this Sublease or in Section 25 of the Primary Sublease and/or any other
remedies at law or in equity, and as between Sublandlord and Subtenant the
provisions of Section 25 of the Primary Sublease shall apply to this Sublease
and the Subleased Premises.





page 13 of 23




--------------------------------------------------------------------------------










23.

Eminent Domain

In the event of exercise of the power of eminent domain this Sublease will be
governed by Section 19 of the Primary Sublease.

24.

Miscellaneous Covenants

Subtenant shall faithfully perform all of the covenants and conditions to be
performed and observed by Subtenant hereunder, and in addition to those
covenants and conditions which are set forth elsewhere herein, Subtenant shall
comply with the covenants set forth in Section 16 of the Primary Sublease.

25.

CONFESSION OF JUDGMENT - RENT

SUBTENANT COVENANTS AND AGREES THAT IF THERE IS AN EVENT OF DEFAULT, THEN
SUBLANDLORD MAY, WITHOUT LIMITATION, CAUSE JUDGMENTS FOR MONEY TO BE ENTERED
AGAINST SUBTENANT AND, FOR THOSE PURPOSES, SUBTENANT HEREBY GRANTS THE FOLLOWING
WARRANT OF ATTORNEY: (I) SUBTENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
ANY PROTHONOTARY, CLERK OF COURT, ATTORNEY OF ANY COURT OF RECORD AND/OR
SUBLANDLORD (AS WELL AS SOMEONE ACTING FOR SUBLANDLORD) IN ANY AND ALL ACTIONS
COMMENCED AGAINST SUBTENANT FOR RECOVERY OF THE RENT AND/OR OTHER AMOUNTS TO BE
PAID TO SUBLANDLORD BY SUBTENANT AND TO APPEAR FOR SUBTENANT, AND ASSESS DAMAGES
AND CONFESS OR OTHERWISE ENTER JUDGMENT AGAINST SUBTENANT, FOR ALL OR ANY PART
OF THE RENT AND/OR OTHER AMOUNTS TO BE PAID TO SUBLANDLORD BY SUBTENANT,
TOGETHER WITH INTEREST, COSTS AND AN ATTORNEYS’ COMMISSION, AND THEREUPON WRITS
OF EXECUTION AS WELL AS ATTACHMENT MAY FORTHWITH ISSUE AND BE SERVED, WITHOUT
ANY PRIOR NOTICE, WRIT OR PROCEEDING WHATSOEVER; (II) THE WARRANT OF ATTORNEY
HEREIN GRANTED SHALL NOT BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF BUT
SUCCESSIVE ACTIONS MAY BE COMMENCED AND SUCCESSIVE JUDGMENTS MAY BE CONFESSED OR
OTHERWISE ENTERED AGAINST SUBTENANT FROM TIME TO TIME AS OFTEN AS ANY OF THE
RENT AND/OR OTHER AMOUNTS AND SUMS SHALL FALL OR BE DUE OR BE IN ARREARS, AND
THIS WARRANT OF ATTORNEY MAY BE EXERCISED AFTER THE TERMINATION OR EXPIRATION OF
THE SUBLEASE TERM AND/OR DURING OR AFTER ANY EXTENSIONS OF THE TERM OR RENEWALS
OF THIS SUBLEASE.

THE UNDERSIGNED TENANT ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE CONFESSION OF
JUDGMENT CONTAINED IN THE PRECEDING PARAGRAPH HEREOF AND THAT THE LANDLORD
TENANT RELATIONSHIP CREATED HEREBY IS COMMERCIAL IN NATURE AND THAT THE





page 14 of 23




--------------------------------------------------------------------------------







UNDERSIGNED WAIVES ANY RIGHT TO A HEARING WHICH WOULD OTHERWISE BE A CONDITION
TO LANDLORD’S OBTAINING THE JUDGMENTS AUTHORIZED BY THE PREVIOUS PARAGRAPH.

Please Initial

______

_______

26.

CONFESSION OF JUDGMENT – POSSESSION

SUBTENANT COVENANTS AND AGREES THAT IF THERE IS AN EVENT OF DEFAULT OR THIS
SUBLEASE IS TERMINATED OR THE SUBLEASE TERM OR ANY EXTENSIONS OR RENEWALS
THEREOF IS TERMINATED OR THE SUBLEASE TERM OR ANY EXTENSIONS OR RENEWALS THEREOF
IS TERMINATED OR EXPIRES, THEN, AND IN ADDITION TO THE RIGHTS AND REMEDIES SET
FORTH IN THE IMMEDIATELY PRECEDING SECTION 25, SUBLANDLORD MAY, WITHOUT
LIMITATION, CAUSE JUDGMENTS IN EJECTMENT FOR POSSESSION OF THE SUBLEASED
PREMISES TO BE ENTERED AGAINST SUBTENANT AND, FOR THOSE PURPOSES, SUBTENANT
HEREBY GRANTS THE FOLLOWING WARRANT OF ATTORNEY: (I) SUBTENANT HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY PROTHONOTARY, CLERK OF COURT, ATTORNEY
OF ANY COURT OF RECORD AND/OR SUBLANDLORD (AS WELL AS SOME ONE ACTING FOR
SUBLANDLORD) IN ANY AND ALL ACTIONS COMMENCED FOR RECOVERY OF POSSESSION OF THE
SUBLEASED PREMISES TO APPEAR FOR SUBTENANT AND CONFESS OR OTHERWISE ENTER
JUDGMENT IN EJECTMENT FOR POSSESSION OF THE SUBLEASED PREMISES AGAINST SUBTENANT
AND ALL PERSONS CLAIMING DIRECTLY OR INDIRECTLY BY, THROUGH OR UNDER SUBTENANT,
AND THEREUPON A WRIT OF POSSESSION MAY FORTHWITH ISSUE AND BE SERVED, WITHOUT
ANY PRIOR NOTICE, WRIT OR PROCEEDING WHATSOEVER; (II) IF, FOR ANY REASON AFTER
THE FOREGOING ACTION OR ACTIONS SHALL HAVE BEEN COMMENCED, IT SHALL BE
DETERMINED THAT POSSESSION OF THE SUBLEASED PREMISES SHOULD REMAIN IN OR BE
RESTORED TO SUBTENANT, SUBLANDLORD SHALL HAVE THE RIGHT TO COMMENCE ONE OR MORE
FURTHER ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SUBLEASED
PREMISES INCLUDING, WITHOUT LIMITATION, APPEARING FOR SUBTENANT AND CONFESSING
OR OTHERWISE ENTERING JUDGMENT FOR POSSESSION OF THE SUBLEASED PREMISES AS
HEREINBEFORE SET FORTH.

THE UNDERSIGNED SUBTENANT ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE CONFESSION
OF JUDGMENT CONTAINED IN THE PRECEDING PARAGRAPH HEREOF AND THAT THE
LANDLORD-TENANT RELATIONSHIP CREATED HEREBY IS COMMERCIAL IN NATURE AND THAT THE
UNDERSIGNED WAIVES ANY RIGHT TO A HEARING WHICH WOULD OTHERWISE BE A CONDITION
TO SUBLANDLORD’S OBTAINING THE JUDGMENTS AUTHORIZED BY THE PREVIOUS PARAGRAPH.

Please Initial

______

_______





page 15 of 23




--------------------------------------------------------------------------------







27.

WAIVER OF JULY TRIAL

IT IS MUTUALLY AGREED BY AND BETWEEN SUBLANDLORD AND SUBTENANT THAT THEY HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS SUBLEASE, THE RELATIONSHIP OF SUBLANDLORD AND
SUBTENANT, TENANT’S USE OR OCCUPANCY OF THE SUBLEASED PREMISES OR CLAIM OF
INJURY OR DAMAGE.

28.

Counterparts; Facsimile Signatures

This Sublease may be executed by the parties hereto in any number of separate
counterparts, all of which, when delivered, shall together constitute one and
the same agreement.  This Sublease may be executed by facsimile signature, and a
facsimile transmission of an executed counterpart of this Sublease shall have
the same binding effect upon the signatory as an executed and delivered
original.

29.

Time

Time is of the essence of this Sublease and all of its provisions.

30.

Representations And Warranties; Authority

a.

Sublandlord and Subtenant each represent and warrant to the other that the
individual(s) executing and delivering this Sublease on its behalf is/are duly
authorized to do so and that this Sublease is binding on Subtenant and
Sublandlord in accordance with its terms.  Simultaneous with the execution of
this Sublease, Subtenant shall deliver evidence of such authority to Sublandlord
in a form reasonably satisfactory to Sublandlord.

b.

Except as expressly set forth in this Sublease, no representation or warranty
has been given by either party, its agents and representatives, with respect to
the subject matter of this Sublease, and neither party has relied upon any
representations or warranty not expressly set forth herein.

31.

Notices

All notices and demands under this Sublease shall be in writing and shall be
effective (except for notices to Primary Sublandlord, which shall be given in
accordance with the provisions of the Primary Sublease and for notices to
Landlord which shall be given in accordance with the provisions of the Master
Lease) upon the earlier of receipt or upon delivery being refused.  All such
notices or demands shall be sent by registered mail, return receipt requested,
postage prepaid, or by a nationally recognized overnight delivery service that
provides tracking and proof of delivery.  Either party may change its address
for notices and demands under this Sublease by ten (10) days’ notice to the
other party.  The notices shall be provided to the following addresses:





page 16 of 23




--------------------------------------------------------------------------------











If to Subtenant:

Cord Blood America, Inc.

_______________________

_______________________

_______________________

With a copy to:

_______________________

_______________________

_______________________

_______________________

If to Sublandlord:

CorCell, Inc.

1717 Arch Street

Suit 1410

Philadelphia, PA 19103

Attention:  Marcia Laleman

With a copy to:

Dilworth Paxson LLP

3200 Mellon Bank Center

1735 Market Street

Philadelphia, Pennsylvania 19103

Attention: Paul W. Baskowsky

If to Primary Sublandlord:

Verizon Communications Inc. and Verizon Services Corp.

c/o Cushman & Wakefield of Pennsylvania, Inc.

1717 Arch Street, 33rd Floor

Philadelphia, Pennsylvania 19103

Attn: Robert G. Martin, General Manager




32.

Governing Law

This Sublease shall be governed by the laws of the Commonwealth of Pennsylvania.





page 17 of 23




--------------------------------------------------------------------------------










33.

Entire Agreement

This Sublease, together with any exhibits and attachments hereto and the Primary
Sublease and Master Lease, constitutes the entire agreement between Sublandlord
and Subtenant relative to the Subleased Premises, and this Sublease and the
exhibits and attachments may be altered, amended or revoked only by an
instrument in writing signed by both Sublandlord and Subtenant.  Sublandlord and
Subtenant agree hereby that all prior or contemporaneous oral discussions,
letters or written documents between and among themselves and their agents and
representatives relative to the subleasing of the Subleased Premises are merged
in or revoked by this Sublease.

34.

Successors

This Sublease shall inure to the benefit of and be binding upon the respective
heirs, administrators, executors, successors and assigns of the parties hereto;
provided, however, that this provision shall not be construed to allow an
assignment or subletting which is otherwise specifically prohibited hereby.

35.

Headings

The section and paragraph headings are included only for the convenience of the
parties and are not part of this Sublease and shall not be used to interpret the
meaning of provisions contained herein or the intent of the parties hereto.

36.

Primary Sublandlord’s Consent

This Sublease is expressly conditioned upon the receipt of Primary Sublandlord's
written consent hereto.  Subtenant agrees to cooperate with Sublandlord in
providing such information as is necessary to satisfy such condition and to
execute all agreements reasonably requested by Primary Sublandlord in connection
therewith.

37.

No Offer

The submission of this Sublease or some or all of its provisions for examination
does not constitute an option or an offer to enter into this Sublease, it being
understood and agreed that neither Sublandlord or Subtenant shall be legally
bound hereunder unless and until this Sublease has been executed and delivered
by both Sublandlord and Subtenant, and then subject to the conditions hereof.





page 18 of 23




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Sublease to be signed by their
duly authorized representatives to be effective on the date first set out above.




 

SUBLANDLORD:

 

 

[Corporate Seal]

CorCell, Inc.

Attest:

By:

Name:

Title:

Name:

Title:

 

 

 

SUBTENANT:

 

 

[Corporate Seal]

Cord Blood America, Inc.

Attest:

By:

Name:

Title:

Name:

Title:








page 19 of 23




--------------------------------------------------------------------------------










EXHIBIT “A”

PRIMARY SUBLEASE





page 20 of 23




--------------------------------------------------------------------------------







EXHIBIT “B”

MASTER LEASE





page 21 of 23




--------------------------------------------------------------------------------







EXHIBIT “C”

DESCRIPTION OF SUBLEASED PREMISES





page 22 of 23




--------------------------------------------------------------------------------







SCHEDULE “1”

SCHEDULE OF MONTHLY RENT

Period

Annual Rent

Monthly Rent

December 1, 2005 – November 30, 2006

$284,392.00

$23,699.33

December 1, 2006 – November 30, 2007

$291,876.00

$24,323.00

December 1, 2007 – November 30, 2008

$299,360.00

$24,946.67

December 1, 2008 – November 30, 2009

$306,844.00

$25,570.33

December 1, 2009 – November 30, 2010

$314,328.00

$26,194.00

December 1, 2010 – November 30, 2011

$321,812.00

$26,817.67

December 1, 2011 –
July 31, 2012

$219,530.64
(prorated)

$27,441.33

















page 23 of 23


